Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,451,1782. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the current application is wholly encompassed by the scope of the patented claims.
Current Application
Patent No. 11,451,782
1. A method of video processing, comprising: 
performing a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; 
wherein the prediction samples are determined according to the upsampling operation, and 
wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.
3. the method of claim 1, wherein the upsampling operation is performed according to following formulas:
predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
1. A method of video processing, comprising:
performing a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation;
wherein the prediction samples are determined according to following formulas in the upsampling operation:
 predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
3. The method of claim 1, wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.
2. The method of claim 1, wherein offsetHor = upHor/2, and offsetVer=upVer/2.
2. The method of claim 1, wherein offsetHor = upHor/2, and offsetVer=upVer/2.
4. The method of claim 3, wherein the rule defines that the right bit shift operation is applied in response to a number of shifted bits being greater than zero.
4. The method of claim 3, wherein the rule defines that the right bit shift operation is applied in response to a number of shifted bits being greater than zero.
5. The method of claim 4, wherein the boundary samples redBdryS[ x ] are calculated using one of following equations:  redBdryS[ x ]= (                                            
                                                
                                                    
                                                        ∑
                                                    
                                                    
                                                        1
                                                        =
                                                        0
                                                    
                                                    
                                                        b
                                                        S
                                                        w
                                                        n
                                                        -
                                                        1
                                                    
                                                
                                                r
                                                e
                                                f
                                                S
                                                
                                                    
                                                        x
                                                        *
                                                        b
                                                        D
                                                        w
                                                        n
                                                        +
                                                        i
                                                    
                                                
                                                +
                                                (
                                                1
                                                ≪
                                                L
                                                o
                                                g
                                                2
                                                
                                                    
                                                        b
                                                        D
                                                        w
                                                        n
                                                    
                                                
                                                -
                                                1
                                                )
                                                )
                                                )
                                                ≫
                                                L
                                                o
                                                g
                                                2
                                                (
                                                b
                                                D
                                                w
                                                n
                                                )
                                                ,
                                                 
                                                i
                                                f
                                                 
                                                b
                                                D
                                                w
                                                n
                                                >
                                                1
                                            
                                        , or redBdryS[x]=refS[x} if bDwn = 1,wherein bDwn is equal to a function of the current video block size and a boundary size, wherein refS [x] indicates a number of reference samples x, wherein >> indicates the right bit shift operation, and wherein << indicates the left bit shift operation.
5. The method of claim 4, wherein the boundary samples redBdryS[ x ] are calculated using one of following equations:  redBdryS[ x ]= (                                            
                                                
                                                    
                                                        ∑
                                                    
                                                    
                                                        1
                                                        =
                                                        0
                                                    
                                                    
                                                        b
                                                        S
                                                        w
                                                        n
                                                        -
                                                        1
                                                    
                                                
                                                r
                                                e
                                                f
                                                S
                                                
                                                    
                                                        x
                                                        *
                                                        b
                                                        D
                                                        w
                                                        n
                                                        +
                                                        i
                                                    
                                                
                                                +
                                                (
                                                1
                                                ≪
                                                L
                                                o
                                                g
                                                2
                                                
                                                    
                                                        b
                                                        D
                                                        w
                                                        n
                                                    
                                                
                                                -
                                                1
                                                )
                                                )
                                                )
                                                ≫
                                                L
                                                o
                                                g
                                                2
                                                (
                                                b
                                                D
                                                w
                                                n
                                                )
                                                ,
                                                 
                                                i
                                                f
                                                 
                                                b
                                                D
                                                w
                                                n
                                                >
                                                1
                                            
                                        , or redBdryS[x]=refS[x} if bDwn = 1,wherein bDwn is equal to a function of the current video block size and a boundary size, wherein refS [x] indicates a number of reference samples x, wherein >> indicates the right bit shift operation, and wherein << indicates the left bit shift operation.
6. The method of claim 5, wherein the boundary size is predefined based on the current video block size.  
6. The method of claim 5, wherein the boundary size is predefined based on the current video block size.  
7. The method of claim 5, wherein bDwn is calculated as bDwn = nTbs / boundarySize, wherein nTbs and boundarySize represent the current video block size and the boundary size, respectively.
7. The method of claim 5, wherein bDwn is calculated as bDwn = nTbs / boundarySize, wherein nTbs and boundarySize represent the current video block size and the boundary size, respectively.
8. The method of claim 1, wherein the MIP mode includes multiple types, and a type index for the current video block is derived excluding referring to type indices of previous video blocks.
8. The method of claim 1, wherein the MIP mode includes multiple types, and a type index for the current video block is derived excluding referring to type indices of previous video blocks.
9. The method of claim 8, wherein the type index for the current video block is explicitly included in the bitstream.
9. The method of claim 8, wherein the type index for the current video block is explicitly included in the bitstream.
10. The method of claim 1, wherein the conversion includes encoding the current video block into the bitstream.
10. The method of claim 1, wherein the conversion includes encoding the current video block into the bitstream.
11. The method of claim 1, wherein the conversion includes decoding the current video block from the bitstream.
11. The method of claim 1, wherein the conversion includes decoding the current video block from the bitstream.
12. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 
perform a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; 
wherein the prediction samples are determined according to the upsampling operation, and 
wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.
14. The apparatus of claim 12, wherein the upsampling operation is performed according to following formulas:
predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
12. An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: 
perform a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; 
wherein the prediction samples are determined according to the following formulas in the upsampling operation:
predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
14. The apparatus of claim 12, wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.

13. The apparatus of claim 12, wherein offsetHor = upHor/2, and offsetVer=upVer/2.
13. The apparatus of claim 12, wherein offsetHor = upHor/2, and offsetVer=upVer/2.
15. The apparatus of claim 14, wherein the rule defines that the right bit shift operation is applied in response to a number of shifted bits being greater than zero.
15. The apparatus of claim 14, wherein the rule defines that the right bit shift operation is applied in response to a number of shifted bits being greater than zero.
16. The apparatus of claim 15, wherein the boundary samples redBdryS[ x ] are calculated using one of following equations:  redBdryS[ x ]= (                                            
                                                
                                                    
                                                        ∑
                                                    
                                                    
                                                        1
                                                        =
                                                        0
                                                    
                                                    
                                                        b
                                                        S
                                                        w
                                                        n
                                                        -
                                                        1
                                                    
                                                
                                                r
                                                e
                                                f
                                                S
                                                
                                                    
                                                        x
                                                        *
                                                        b
                                                        D
                                                        w
                                                        n
                                                        +
                                                        i
                                                    
                                                
                                                +
                                                (
                                                1
                                                ≪
                                                L
                                                o
                                                g
                                                2
                                                
                                                    
                                                        b
                                                        D
                                                        w
                                                        n
                                                    
                                                
                                                -
                                                1
                                                )
                                                )
                                                )
                                                ≫
                                                L
                                                o
                                                g
                                                2
                                                (
                                                b
                                                D
                                                w
                                                n
                                                )
                                                ,
                                                 
                                                i
                                                f
                                                 
                                                b
                                                D
                                                w
                                                n
                                                >
                                                1
                                            
                                        , or redBdryS[x]=refS[x} if bDwn = 1,wherein bDwn is equal to a function of the current video block size and a boundary size, wherein refS [x] indicates a number of reference samples x, wherein >> indicates the right bit shift operation, and wherein << indicates the left bit shift operation.
16. The apparatus of claim 15, wherein the boundary samples redBdryS[ x ] are calculated using one of following equations:  redBdryS[ x ]= (                                            
                                                
                                                    
                                                        ∑
                                                    
                                                    
                                                        1
                                                        =
                                                        0
                                                    
                                                    
                                                        b
                                                        S
                                                        w
                                                        n
                                                        -
                                                        1
                                                    
                                                
                                                r
                                                e
                                                f
                                                S
                                                
                                                    
                                                        x
                                                        *
                                                        b
                                                        D
                                                        w
                                                        n
                                                        +
                                                        i
                                                    
                                                
                                                +
                                                (
                                                1
                                                ≪
                                                L
                                                o
                                                g
                                                2
                                                
                                                    
                                                        b
                                                        D
                                                        w
                                                        n
                                                    
                                                
                                                -
                                                1
                                                )
                                                )
                                                )
                                                ≫
                                                L
                                                o
                                                g
                                                2
                                                (
                                                b
                                                D
                                                w
                                                n
                                                )
                                                ,
                                                 
                                                i
                                                f
                                                 
                                                b
                                                D
                                                w
                                                n
                                                >
                                                1
                                            
                                        , or redBdryS[x]=refS[x} if bDwn = 1,wherein bDwn is equal to a function of the current video block size and a boundary size, wherein refS [x] indicates a number of reference samples x, wherein >> indicates the right bit shift operation, and wherein << indicates the left bit shift operation.
17. The apparatus of claim 16, wherein the boundary size is predefined based on the current video block size.
17. The apparatus of claim 16, wherein the boundary size is predefined based on the current video block size.
18. The apparatus of claim 16, wherein bDwn is calculated as bDwn = nTbs / boundarySize, wherein nTbs and boundarySize represent the current video block size and the boundary size, respectively.  

18. The apparatus of claim 16, wherein bDwn is calculated as bDwn = nTbs / boundarySize, wherein nTbs and boundarySize represent the current video block size and the boundary size, respectively.  

19. A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
perform a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; 
wherein the prediction samples are determined according to the upsampling operation, and 
wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.  

19. A non-transitory computer-readable storage medium storing instructions that cause a processor to: 
perform a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation;
wherein the upsampling operation is performed according to following formulas:
predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
3. The method of claim 1, wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.

20. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
generating the bitstream for a current video block of the video using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; 
wherein the prediction samples are determined according to the upsampling operation, and 
wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.
20. A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: 
generating the bitstream for a current video block of the video using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation; wherein the prediction samples are determined according to the upsampling operation, and 
wherein the upsampling operation is performed according to following formulas:
predSamples[xHor + dX][yHor] = ((upHor – dX) * predSamples[xHor][yHor] + dY * predSamples[xHor + upHor][yHor] + offsetHor/upHor, and
predSamples[xVer][yVer + dY] = ((upVer – dY) * predSamples[xVer][yVer] + dY * predSamples[xVer][yVer + upVer] + offsetVer/upVer,
wherein offsetHor and offset Ver are integers,
wherein upHOr is a function of the current video block width and a pre-defined value based on the current video block size,
wherein upVer is a function of the current video block height and the pre-defined value based on the current video block size;
wherein dX is 1…upHor-1,
wherein dY is 1…upVer-1, and
wherein xHor are positions based on the upHor and yHor are positions based on the upVer.
3. The method of claim 1, wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 – 12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pfaff et al. (US2021/0314618) (hereinafter Pfaff), as cited by applicant.

Regarding claims 1, 12, 19, and 20, Pfaff teaches a method of video processing, comprising: 
performing a conversion between a current video block of a video and a bitstream of the current video block using a matrix based intra prediction (MIP) mode in which prediction samples of the current video block is determined by performing, on reference samples of the current video block, a boundary downsampling operation based on a size of the current video block, followed by a matrix vector multiplication operation, and selectively followed by an upsampling operation (e.g. Figs. 7.1 – 7.4, and pars. 105 – 108: depicting and describing that the system performs a conversion for the current block using an affine linear weighted intra prediction (ALWIP) mode in which predicted samples of the current block are determined by downsampling boundary reference samples of the current block according to a size of the current block [element 811], followed by a matrix vector multiplication [element 812, and selectively followed by an upsampling operation); 
wherein the prediction samples are determined according to the upsampling operation (e.g. pars. 105 – 108: describing that the prediction samples are determined according to an upsampling operation), and 
wherein the boundary downsampling operation includes deriving, according to a rule, boundary samples by applying a left bit shift operation or a right bit shift operation on a sum of at least one reference boundary sample, and wherein the rule determines whether to apply the left bit shift operation or the right bit shift operation (e.g. pars. 240 – 243: describing that the system performs a downsampling operation by applying a left bit shift or a right bit shift on a sum of at least one reference sample based on a rule/comparison with a number of samples to be shifted).
Turning to claim 8, Pfaff teaches all of the limitations of claim 1, as discussed above. Pfaff further teaches:
wherein the MIP mode includes multiple types, and a type index for the current video block is derived excluding referring to type indices of previous video blocks (e.g. par. 66: describing that there are multiple modes of ALWIP, wherein ALWIP is the equivalent of MIP).
Regarding claim 9, Pfaff teaches all of the limitations of claims 1 and 8, as discussed above. Pfaff further teaches:
wherein the type index for the current video block is explicitly included in the bitstream (e.g. par. 66: describing that ALWIP mode is directly signaled in the bitstream).

Turning to claim 10, Pfaff teaches all of the limitations of claim 1, as discussed above. Pfaff further teaches:
wherein the conversion includes encoding the current video block into the bitstream (e.g. par. 63: describing that the system functions as an encoder to encode the current video block into the bitstream).

Regarding claim 11, Pfaff teaches all of the limitations of claim 1, as discussed above. Pfaff further teaches:
wherein the conversion includes decoding the current video block from the bitstream (e.g. par. 63: describing that the system functions as a decoder to decode the current block from the bitstream).

Allowable Subject Matter
Claims 2-7, and 13 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correction of the nonstatutory double patenting rejection.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487